962 So.2d 353 (2007)
Fernando PORTE a/k/a Jose Torren, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D07-1298.
District Court of Appeal of Florida, Third District.
July 11, 2007.
Fernando Porte, a/k/a Jose Torren, in proper person.
*354 Bill McCollum, Attorney General, for appellee.
Before GREEN, WELLS, and CORTIÑAS, JJ.
WELLS, Judge.
The defendant appeals an order summarily denying his motion under Florida Rule of Criminal Procedure 3.800 for credit for jail time served prior to sentencing. We reverse.
The defendant was arrested on February 12, 1991 and sentenced on November 21, 1991. He received 94 days in credit for time served prior to sentencing, but it is unclear whether the defendant was entitled to receive a total of 283 days in credit for time served as he claims, because there are no record attachments to the order on appeal. Since the record before us fails to conclusively demonstrate that the defendant is not entitled to the jail time credit he seeks, we reverse and remand. See Fla. R.App. P. 9.141(b)(2)(D); Zelaya v. State, 925 So.2d 428 (Fla. 3d DCA 2006); Lundy v. State, 912 So.2d 671 (Fla. 3d DCA 2005); Hidalgo v. State, 729 So.2d 984 (Fla. 3d DCA 1999). On remand, the trial court should either attach those portions of the record that conclusively refute the defendant's claim or award him the appropriate credit for time served.
Reversed.